The Barcelona Process: Union for the Mediterranean (debate)
The next item is the Commission statement on the Barcelona Process: Union for the Mediterranean.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, I think I should speak French today, so that is what I will do.
I would like to begin by thanking the European Parliament for having included this item on our relations with our Mediterranean partners in this sitting's agenda. That has given rise to a debate on a subject that is vitally important for Europe and I would especially like to congratulate the European Parliament on its role in recent years because its interest in the Mediterranean has never waned. The Barcelona Process has enabled us to tackle numerous regional issues of strategic importance and, naturally, a number of political issues. I believe that we have achieved a great deal, although many common challenges remain, including security, environmental protection, ensuring sustainable energy supply, combating organised crime, controlling migratory flows and intercultural dialogue. In addition to this cooperation with our Mediterranean neighbours, I would like us to strengthen our understanding of one another and our interests, respect as well as mutual trust.
In March the European Council invited the Commission to redefine the modalities of the 'Barcelona Process: Union for the Mediterranean' and on 20 May the Commission adopted a communication underlining the central role of the Mediterranean, its historical and contemporary importance, and the considerable challenges of our common future. However, I should point out that we still have the European Neighbourhood Policy of course, which is a bilateral policy while the other is a regional policy. We also need to take account of the fact that the existing action plans effectively implement the decisions taken by the various sectoral ministerial meetings. When we think about the Mediterranean, we think about the cradle of the three monotheistic religions, the melting pots of civilisation and culture, migration and trade. We think about the history of the Mediterranean, a history that is inseparable from the history of Europe. The Mediterranean Basin is effectively the bridge between the North and the South, the East and the West, and, situated at the point where three continents converge, it is more than just a border for the European Union. Stability in that region is crucial for our security and our prosperity, not to mention the security and prosperity of our Mediterranean neighbours and friends. It is only through determined and realistic political action, combined with a strong and tireless commitment and constructive dialogue, that we will be able to tackle these challenges together.
The Commission has always called for a stronger, more open and more constructive relationship with our Mediterranean partners, and we are putting forward concrete proposals to achieve this.
Ladies and gentlemen, allow me to outline for you today the main observations and proposals in the communication that I presented to the Commission. The Barcelona Process has unfortunately suffered as a result of the ongoing conflicts in the Southern Mediterranean and, at times, from the lack of cooperation between the various partners. A positive change is taking place, however, and I saw this myself during my recent visits to the region. The time has come to take advantage of a renewed political will to breathe new life into our cooperation to ensure that it is more balanced and more in tune with our fellow citizens. In our opinion, there are three key objectives.
The first is to upgrade the political level of the European Union's relationship with its Mediterranean partners; the second is to provide more co-ownership to our multilateral relations; and the third is to make these relations more concrete and more visible through additional regional and sub-regional projects, relevant for the people of the region. These measures would bring great added value. Naturally, private funds will come into play: hitherto only the Community sector has been involved, so the private sector will now play a role. We will of course have to see whether this really works, but that is the idea in any case. It is therefore essential to upgrade the level of our relations. The Commission proposes organising biennial summits of the heads of state or government. It would be difficult to understand why we hold regular summits with our major partners throughout the world without having a forum for talks between the EU heads of state and our Mediterranean neighbours and friends. In addition, the Euro-Mediterranean Parliamentary Assembly has reaffirmed itself as the parliamentary dimension of the Barcelona Process. It provides a framework of debate, open dialogue and free exchange of views. It gives impetus to the partnership by adopting resolutions and recommendations, and it will be the legitimate parliamentary representation of the Union for the Mediterranean. The Commission unreservedly supports the strengthening of the role of the Parliamentary Assembly in relations with the Mediterranean partners. Increased co-ownership is also essential. Over the past few years, one important shared belief was that the agenda of the Barcelona Process was influenced by the fact that the EU presidency also held the presidency of the Euro-Mediterranean Partnership.
Three proposals have received the general support of the partners: the establishment of a co-presidency, with one co-president from a Southern country and one from a Northern country; the establishment of a Joint Permanent Committee, based in Brussels and responsible for governance; and the establishment of a secretariat responsible for the promotion of the projects. Finally, as Robert Schuman said, we must set up concrete projects 'which first create a de facto solidarity'. It is the quality of the projects that we carry out together that will guarantee the success of the initiative. That is what enables the citizens to feel the force of the links that unite both shores of the Mediterranean. The projects must add structure to the region and provide for the participation of non-State actors, civil society and businesses. Europe must act as a lever for private capital, an intermediary. The Commission is provisionally proposing the promotion of coastal motorways, the linking-up of the trans-Maghreb Motorway, solar energy and de-pollution of the Mediterranean. Of course, this list is non exhaustive and other projects will follow.
In conclusion, Madam President, I would like to emphasise one point that, in my view, is crucial. This renewed cooperation with our partners in the South must in no way detract from our solid links and policies with our neighbours to the East. On the contrary, in addition to our efforts to strengthen the individual links with our friends in the East, the Commission is enhancing regional cooperation with its 'Black Sea Synergy' initiative. We will soon publish the annual report to celebrate the first anniversary of its launch and at that stage we will be able to discuss the recent Polish and Swedish initiative. Through these efforts, in the East and in the South, we will be able to stick to our goal: enhancing our relations through flexible cooperation instruments focusing on the priorities of our partners.
Ladies and gentlemen, the Paris summit is a real opportunity to bring a new dimension to our relations with our Mediterranean partners. Although we cannot ignore the lessons of the past, we must not remain a prisoner of them. The 'Barcelona Process: Union for the Mediterranean' initiative is going to launch a new era in our relations with our Southern neighbours, a new partnership, based on successful elements of the Barcelona Process, with a view to moving forward together to achieve our common objectives of peace, democracy and prosperity.
Excuse me, Madam President, if I have spoken for too long, but I believe that this is a crucial subject, for me and for us all.
on behalf of the PPE-DE Group. - (IT) Madam President, Commissioner, ladies and gentlemen, my Group awaited today's statement by Commissioner Ferrero-Waldner with great interest. I should like to thank her again and say that the Commission's communication, adopted on 20 May, made very interesting reading.
We applaud President Sarkozy for having started the ball rolling, for having aroused the interest of the European Council and for having prompted a renewal of our Mediterranean policy, which my Group supports and hopes will prove tangible and rapid.
We know how difficult it is to pursue the ambitious goals of the Barcelona Process. On the one hand there is the unresolved Middle East conflict and tension in the Western Sahara. There is also the gap that sometimes separates us from the democratic, economic and social models of our partner countries, hampering attainment of the goals we have set ourselves. All of this is serious and makes matters difficult, but should not constitute a pretext to justify delays or changes of mind. We believe that President Sarkozy's political initiative and the backing provided by the European Commission go in the right direction, namely that of lending substance and reality to our political aspirations.
To this end the Commission has identified four projects, recalled by our Commissioner this morning, in addition to the activities already planned: motorways of the seas, depollution of the Mediterranean, environmental management, civil protection cooperation to tackle natural disasters and, lastly, a solar energy programme for the Mediterranean. Each of these projects is important, and rather than dwelling on them now we shall do so once the Commission has provided more details.
These are projects which, if carried out, will act as an incredibly important driving force, both to give the Barcelona Process a new lease of life and to complement measures already under way but not yet completed. I would recall the free trade area planned for 2010: we should like to know more about this, Commissioner, as well as about the state of play on the objectives set out in the association agreements and other ongoing projects.
To conclude, as concerns tangible projects to be completed within a reasonable time frame, I would also recall that, as well as the infrastructure of the seas and the North-South link, fresh impetus is also needed for a South-South motorway corridor connecting the countries on the southern shore of the Mediterranean; this system must in addition be interconnected with Europe. Lastly, there needs to be a loan scheme providing help on issues such as water and infrastructure in the Middle East.
Finally, I wish to draw the attention of the Council and the Commission to two issues. The first concerns the administration and operation of the Euro-Mediterranean Assembly. The European Union has also made major commitments in the Middle East, and we expect these commitments to be followed up with political action. Can the Council tell us what real, practical prospects there are of such action?
on behalf of the PSE Group. - (DE) Madam President, ladies and gentlemen, I do not agree with Commissioner Ferrero-Waldner that it is appropriate to speak French this morning.
(FR) Along with my mother tongue, it is my favourite language, Commissioner, but I think that this morning in particular it is inappropriate to speak in French because President Sarkozy's mistake from the outset was to give the impression that the Union for the Mediterranean was a Franco-French idea. However, he has since become more reasonable, and that is why he must be congratulated, Mr Bonsigniore.
(DE) May I also remind you that when Mr Sarkozy came to the House right at the beginning, in order to introduce the idea of the Mediterranean Union to the Conference of Presidents for the first time, I asked him: 'Can you tell me which role the Federal Republic of Germany should play in your Mediterranean Union?', and he answered: 'Le statut d'un observateur'. We have moved on in the meantime and have clarified these issues. That is why the approach that you have described, Commissioner, is the right one.
I am firmly convinced that there are three central challenges that we have to deal with in the framework of the Mediterranean Union. First of all, I think social stability is the precondition for peace, but nowhere in the North or the South is social stability at greater risk than in the Mediterranean region. Nowhere else is the direct clash between immense wealth, on the one hand, and immense poverty, on the other, greater or more visible - indeed, tangible - than in the Mediterranean region, and nowhere are the confrontation and the ensuing tensions for us Europeans greater than in the Mediterranean.
That being the case, the Mediterranean Union is a project which could lead to more peace and stability via the economic integration of our two regions, so it is an extremely good idea, and it is one which we Socialists therefore fully endorse.
Secondly, what makes this an even more appealing concept is that it makes multilateralism the basis of cooperation, not only within the framework of the Mediterranean Union but also as a project of regional cooperation, which cannot act as a model for the world but could give rise to joint initiatives which could contribute to greater stability on a global level as well.
The third point which is so important for us Socialists is that we have managed to avoid creating any parallel processes. The Barcelona Process - for which, incidentally, a sum of around EUR 15.5 billion is made available in the financial perspective to 2013 - was, after all, also launched for the reasons which I have just outlined and which formed the political basis for the Mediterranean Union. Through the Mediterranean Union, the Barcelona Process is now being taken to another level. It is being strengthened and stepped up, but without any new institutions being created outside the existing EU institutions. That being the case, the Commission's role and also our role as Parliament - and, incidentally, the role of the Euro-Mediterranean Parliamentary Assembly as well - is a special role. It is a role which has already been defined and which does not need or demand any new institutions or more red tape.
In political, institutional and economic terms, and in terms of the practical objectives set, we are now on the right track with the Mediterranean Union. I think that gives cause for celebration on 14 July in Paris as well.
on behalf of the ALDE Group. - Madam President, with his proposals for a Mediterranean Union, President Sarkozy recognised what many knew yet would not admit: that the Barcelona Process - top-down and driven by European interests - was dead in the water, leading our southern partners to opt out and a widening prosperity gap to emerge on either side of the Mediterranean.
If Europe is serious about reversing the failures of the last decade and generating development and security on its southern shores we must now learn to give as well as take. We must build on the ashes of the Barcelona Process - a true partnership based on trust, reciprocity and, above all, mutual respect.
The Mediterranean must not be a cultural dividing line but a meeting place. Joint investment in infrastructure - such as ports, sea links and energy grids - will bring our peoples together far more effectively than the high-sounding declarations which characterised the Barcelona Process.
We need investment in people too. The kind of energy which brought together the French and Germans after the last big war must be invested in bringing Europeans and North Africans together to prevent the next.
The worst possible mistake the French Presidency could make is to commit the European Union - and by extension its citizens - to a grandiose project without providing finance for such cooperation for a number of years down the line. And, as Mr Schulz said, creating a full-blown bureaucratic structure alongside the standing delegations and the External Action Service need not be the way; a focus on values must be.
Despite the worsening situation, particularly in Egypt and Israel, and the fact that we claim such values as the basis of EU foreign policy, references to human rights are mysteriously hard to find in the Commission's proposals. I hope this is something the Commission will look at.
But, these objections aside, Liberals and Democrats are pleased to show support for this Union for the Mediterranean, with one important caveat: pragmatic cooperation on economic issues must not be a substitute for promoting peace in the Middle East through the common foreign and security policy envisaged in the Lisbon Treaty.
Since the Commissioner recognises the link between economic development and peace, what would be a better sign of peace and goodwill towards our Arab neighbours than abolishing agricultural tariffs? Our much-vaunted free trade agreements have failed to boost living standards because they excluded agriculture and services, which account for two thirds of the GDP in the Middle East and North Africa. If we do not take the produce of these countries, we will end up taking their people. Reforming the CAP, providing a level playing field for goods from the Southern Mediterranean, would go a long way towards tackling the causes of record migration into Europe.
As the inimitable Doctor Johnson once said 'Life cannot subsist ... but by reciprocal concessions'. And, for the sake of the success of this Union, Europe must make the first move.
on behalf of the Verts/ALE Group. - (FR) Madam President, the European Commission has put forward a good proposal. It has transformed a relatively clumsy political initiative - the 'Union for the Mediterranean' - into a renewed political ambition for a strengthened Barcelona Process. That is an excellent thing and, in this context, the Commission is performing its role to the letter.
We support its proposals, particularly as regards incorporating the institutions of the future project in relation to the Lisbon Treaty and its goal of a more coherent and better integrated external policy for the Union. In so doing, it is putting an end to the justified fears of ad hoc political manoeuvring dictated by the agreements reached at the summit or on an à la carte or circumstantial basis, fears fuelled largely by the misplaced initiatives of President Sarkozy to promote, for example, the proliferation of nuclear power in the region.
The mediocre results in terms of democracy and human rights were unanimously identified in 2005 as an obstacle to the Barcelona objectives. That is why the European Parliament insists that all the mechanisms aimed at strengthening democracy and the rule of law as well as the parliamentary dimension of the process and the participation of civil society must be duly guaranteed within the framework of this new ambition for the Euro-Mediterranean region.
An amendment has been tabled on the conflict in the Middle East. Ladies and gentlemen, I think that the European Parliament would be well-advised to accept it. It is right to ensure that new initiatives in the region are not dependent on resolution of the conflict, but we would also be fooling ourselves if we ignored its negative impact on the concrete capacities to develop Mediterranean projects that are relevant to the citizens.
Moreover, the ad hoc delegation that recently visited Palestine documented serious violations of humanitarian law and human rights, clear violations of the Oslo and Annapolis commitments. It would be futile to suggest that the persistence of this situation does not undermine profoundly the mutual trust between the partners and the civil societies in the region, trust that is nonetheless vital to the success of our Euro-Mediterranean ambitions.
on behalf of the UEN Group. - (PL) Madam President, the European Union has many so-called old neighbours to the South and many so-called new ones to the East. As far as the former are concerned, there exists an instrument for external cooperation which is currently being strengthened. This strengthening process should continue, but it will not lead to any of the countries concerned joining the Union. In the case of our Eastern neighbours involved in the Neighbourhood Policy, membership of the Union is most certainly a possibility. Membership is not the aim of effective cooperation, but a successful neighbourhood policy is bound to lead in that direction.
The Barcelona Process needs new political impetus, because the 'one size fits all' Neighbourhood Policy fits neither the East nor the West. It is therefore entirely appropriate that two projects appeared on the European agenda at almost the same time, one concerning a Mediterranean Union and the other an Eastern partnership.
As a neighbour of Ukraine, Belarus, Moldova and Georgia I very much hope that no damaging competition will arise between the Southern and Eastern neighbourhood policies. The two should instead be mutually complementary. If we are to be successful in budgetary negotiations, for example, we need to stand shoulder to shoulder. Mutual political solidarity is called for when designing the eastern and southern aspects of neighbourhood policy. A level playing field is also urgently required at institutional, political, assistance and economic level regarding our policy towards the South and the East.
That is why I am today strongly supporting strengthening and renewal of the political framework for neighbourhood as regards the Mediterranean countries. We support the projects relating to credits, communication and energy. We also support institutional reforms affecting the South. We trust that in the future similar support will be offered for strengthening policy towards the East.
on behalf of the GUE/NGL Group. - (FR) Madam President, Commissioner, the challenges involved in Europe's relationship with the people of the southern shore of the Mediterranean far exceed those of a simple neighbourhood relationship.
It is perhaps a peaceful future that hangs in the balance in this region of unparalleled division. The reasons for this situation are very clear to see. The first is the economic imbalance. Thirteen years after the launch of the Barcelona Process, not only has the promised shared prosperity not materialised; the gaps have grown wider. In fact, the obsession with free trade has taken precedence over the goal of development. In order to succeed tomorrow where we failed yesterday, a change of direction is needed. I do not see this, however.
The second problem is the humiliating treatment of migrants. The population of these countries is very young. The people want to live yet they do not see any future. Although they are deeply attached to their land, their culture, the history of their civilisation and its impressive contributions - all due respect to Mr Berlusconi - many of them are looking to Europe and they see their emigrant brothers and sisters suffering the affronts of which we are all aware: from profiling to discrimination, from detention centres to 'refoulement'.
In this regard, too, the gap has increased dramatically. Talking about a dialogue of cultures and bringing the people closer together without putting an end to these practices has absolutely no credibility whatsoever.
Finally, there is Europe's inertia regarding the Palestinian problem. There will be the retort that the Union and its Member States are Palestine's largest donors; that is true and it is a good thing. However, any observer will confirm, as the EP delegation that has just returned from the Middle East has just done, that without a firm European commitment on a political level, this aid will resolve none of the real issues.
In other words, what is expected of Europe in the Southern Mediterranean in this respect is that it finally overcomes what the former representative of the United Nations Secretary-General, Mr de Soto, quite rightly called self-censorship with regard to Israel and the persistent violations of international law and its own commitments.
Israel must understand - and it is the Union's duty to help with this - that the normalisation of its relations with the region as a whole has a price, and that price is no more or no less than what is stipulated in the Peace Initiative of the Arab League, the Quartet's Roadmap or the Annapolis Declaration, namely the end of the occupation and resulting barbarism, and the recognition of the Palestinian State within the borders as they stood in 1967.
Europe's attitude to this matter is perhaps the decisive criterion in the success or failure of any attempt to relaunch the Euro-Mediterranean Partnership.
It is therefore recommended that the European Union-Israel Association Council meeting on 16 June give serious consideration to this when examining the Israeli request for the status of its partnership with the Union to be upgraded.
on behalf of the IND/DEM Group. - Madam President, I have been asked to speak today on Euromed. This is the insane attempt to create a pan-Mediterranean bloc, joining Europe with north Africa. To the architects of this scheme, it was a brilliant idea: Europe would transfer wealth and technology to north Africa and north Africa would transfer cheap labour and oil and gas to Europe.
In reality, it is a disastrous idea. We have already seen what happens when you allow people from poor countries to have freedom of movement into richer ones. Can you imagine how much more true this will be if north Africa gets this right too? At a time of heightened international terrorism, is it a good idea to have freedom of movement from countries with known al-Qa'ida presences? After the terrorist atrocities in Madrid and London, one would have thought Europe would have learned its lessons. Clearly not!
Let us also talk about oil and gas. The north African countries know Europe can be bullied. Is it really a good idea to put our energy security in the hands of the military dictatorship in Algeria or Colonel Gadaffi in Libya, both of whom are aware of our vulnerability?
I strongly urge the EU to cease this scheme. We have already had one imperial mare nostrum. We do not need another.
(FR) Madam President, Commissioner, the Mediterranean is the region of all divisions: geographical divisions, historical divisions - in Salamin, Axion, Lepanto - demographic divisions and even philosophical divisions, between magical thinking and logical thinking, in other words the Orient and the Occident, but also the East and West, from the Egypt of Moses, then Jesus, then Mohammed, from Omar Khayyam to Baudelaire, from the plateaus of Syria to the plains of Languedoc. The Mediterranean is the hope of three monotheistic religions and the civilisation of wheat and wine, not of sauerkraut and beer or mussels in Chez Léon.
The Union for the Mediterranean is not just a matter of de-pollution or civil security. What you need for that is the fire brigade! The Mediterranean is not managed by 44 senior officials in Brussels, capital of the Mediterranean. Why not also have an Erasmus grant so that Plato and Aristotle can come and study Community law in the Bruges College?
The Mediterranean manages the affairs of the women and men of the Mediterranean: in other words prosperity, for example, of fishermen, who are asking you for it at the moment; in other words peace in the West, in the Saharan provinces of Morocco, and in the East, in Palestine.
Commissioner, Mrs Ferrero-Waldner, our dreams need to be big enough for us not to lose sight of them when pursuing them, and that is why there is not a restricted union of the people of the Mediterranean.
(EL) Madam President, Commissioner, ladies and gentlemen, the Mediterranean has played a part in Europe's external relations since the beginning of European unification. Even the Treaty of Rome anticipated preferential relations with certain Mediterranean countries. The politics of the Mediterranean and the international situation have helped to develop our institutional framework because the region has always been an arena for international challenges and problems.
As is universally recognised, we did not reach the ambitious targets we set in Barcelona in 1995, so we set new ones in 2005. Our Euro-Mediterranean relations have undoubtedly given us numerous opportunities for meetings and familiarisation both bilaterally and internationally to improve contacts with the public and with parliaments.
President Sarkozy's proposed Union for the Mediterranean, and its progress under the aegis of the EU and its institutions, have highlighted how urgent it is to realise the Euro-Mediterranean dream, which has become more real and advanced on both sides. The dream has made an important contribution. The Mediterranean has been ever present in our questions, changes and plans; it has been key in the EU's balance of power and relationships. The progress this proposal represents is also proof of the mobilisation, innovation and commitment the Union is capable of in the face of major challenges.
I congratulate and thank the European Commission, particularly Commissioner Ferrero-Waldner for her work and her proposal, which in our view is balanced and integrated. Her proposal makes the most of our commitments and vested interests; it builds on the new French proposals and paves the way ahead.
Through the joint resolution, the European Parliament welcomes and supports these efforts. It will lend its support to the interesting and ambitious project which has begun. The challenges in the region are becoming ever greater and more urgent. There are deep economic and political differences, serious security problems and economic inequalities. Additionally, the economic and political environment of the Mediterranean is becoming increasingly complex. The US as well as China and Russia have to be taken into account, so we must become more prudent and effective.
(IT) Madam President, Commissioner, ladies and gentlemen, the European Parliament wished to react immediately to the Commission's communication. This is because, as the Commissioner herself said, we are keen to see a revival, renewal and development of the Euro-Mediterranean Partnership.
We support the Commission's view that the European Union should be the key institutional and political player - on the European side - in building the Union for the Mediterranean. This may also encourage our partners in the South to cooperate more closely among themselves, something that has hitherto proved exceedingly difficult.
We agree that the task of the Union for the Mediterranean should be economic and territorial integration among the countries of the Mediterranean Basin, to be brought about by means of major infrastructure projects, and we also believe that the examples put forward by the Commission are appropriate.
For this purpose, however, it must be clear who does what. Above all, any overlap between the role of the Commission and that of the prospective secretariat must be avoided. As for the revival of the partnership, we are of course keen to bolster its political dimension: we are interested not just in dialogue between governments but in the role of parliaments, in the establishment of the Euro-Mediterranean Parliament and in its work and that of civil society, where I would strongly emphasise that the social partners play a fundamental role.
Finally, it must be clear that the projects set out in the Commission's communication should not be carried out to the detriment of regional programmes already under way in the culture, heritage, training and audiovisual fields. In this regard we would appeal for the Erasmus Mundus programme to be better resourced and for the Euromed Audiovisual programme to be refinanced.
(FR) Madam President, welcome thus to the relaunch, 13 years later, of the process governing the multilateral relations between the European Union and the countries bordering the Mediterranean.
Our resolution makes no mistake. There was no misplaced initiative. On the contrary, there was a timely and welcome initiative: a new initiative, new impetus, new momentum. That proves that it was at least possible to perfect the Barcelona Process and we will all focus our efforts in that direction.
Welcome thus to this 'Barcelona Process: Union for the Mediterranean'. It is nevertheless the first time that the instrument has been given priority over the objective. I have no doubt that the Union for the Mediterranean will remain as a generic name, but I do not want to fall out with anyone. The Union for the Mediterranean is the egg of Columbus, is it not! The Mediterranean is a lake. We all live on its shores; some are organised, others are less so or not at all - such as the Southern countries - but we must work together. In this respect, we must begin - and the Commission underlined this perfectly - with specific projects relating to pollution, energy production and jobs for young people, which are essential for the Mediterranean countries.
Welcome, too, to the parliamentary relaunch in less tangible fields, in human rights, in gender issues. However, I must conclude by saying that there will surely be no need for a third relaunch.
We absolutely have to succeed this time because if we do not we would be showing ourselves to be enemies of our own interests.
(DE) Madam President, ladies and gentlemen, a great deal has been said about the French President's idea to equip and arm the countries of North Africa and the Middle East with a nuclear capability for civilian but also military use within the framework of the Mediterranean Union. Let me quote Asterix the Gaul here: 'They must be crazy, the French!' However, I am now even more concerned about this development, given that these plans have been taken up and are fervently supported by the European Commission as well.
Around two weeks ago, a meeting took place between Dr Mohamed ElBaradei, Director General of the International Atomic Energy Agency (IAEA), and the Commission. Mr Barroso was in attendance. An agreement was signed between the IAEA and Euratom, or the Commission, which aims to drive forward the proliferation of nuclear energy. There is apparently a desire to equip the same developing countries that Mr Sarkozy has his eye on, and put them on track and support them in all manner of ways so that they can deploy nuclear energy.
This raises a great many questions, in my view. First of all, Commissioner, you were originally supposed to be a co-signatory of this agreement. I have the relevant draft agreement available to me. Why did you distance yourself from it? Could this be because there is actually no basis for this agreement in the Treaties? Secondly, what is Mr Solana's position on the signing of this type of agreement? I cannot imagine that from a security perspective, and especially in view of the difficult situation with Iran, this agreement could possibly gain Europe's backing.
Since this all appears to have taken place in secret, I would be very pleased to receive an explanation from the Commissioner, particularly as she comes from a country, namely Austria, which has a highly critical stance towards nuclear matters.
(IT) Madam President, Commissioner, ladies and gentlemen, Mr Schulz will be pleased to hear that I do not intend to speak French. That, however, does not prevent me from unreservedly backing President Sarkozy's initiative, which has pushed - or even propelled - Europe into a position from where it can reclaim a vital role in the Mediterranean area.
The merit of the Sarkozy initiative is that it responds to the question of outcomes from the Barcelona Process in anything but a tame manner. Whenever we ask ourselves what the Mediterranean has gained from the Barcelona Process, our objective, serious and truthful answer is inevitably unsatisfactory. There has of course been the war, and there is still conflict in the Middle East. When it was decided in Barcelona in 1995 to launch this new European policy, the idea was to manage the post-conflict peace. That was not the case then and is not now. Europe is still dragging its feet, and the French President's initiative strikes us as well-timed.
We endorse the Commission's initiative and the compromise which has emerged from it. We back it, yet we believe that it is still insufficient with regard to the role that Europe can and must play in the Mediterranean. Some people feared, and still fear, that the French initiative might jeopardise European cohesion; I do not believe there is any such danger. No such danger exists whenever Europe is asked to focus more on politics and less on the market.
(FR) Madam President, ladies and gentlemen, today's debate is crucial. One of the keys to the future of our continent lies in our capacity to prevent a deep split from dividing the Mediterranean Basin into two antagonistic sides, culturally and economically. In spite of all the differences between the two shores of the mare nostrum, what unites us is even stronger than what separates us.
That is why Nicolas Sarkozy's initiative is excellent in principle: it breathes new life into a Barcelona Process that is marking time. I do have some reservations about the method, however.
When France signed up to the European commitments in the various Treaties, from Maastricht to Lisbon, it agreed to transfer to the Community - and this is something I regret - a number of its prerogatives, notably in the area of foreign affairs. With all due respect to Mr Guénot, that is unfortunately the world in which these Treaties oblige us to live. That is why, in my opinion, it is somewhat inconsistent to launch such a project, to great media hullabaloo. In reality, France no longer has the power to force it on anyone. The only way to move it forward was to make use of all of the diplomatic and human resources available to France to convince its partners to carry out the reform of the Barcelona Process, without giving the impression of undoing what had already been achieved, even if what existed was far from satisfactory.
The result of this inconsistency can be seen today because it is certainly no coincidence that this debate was postponed from yesterday, when the Council could have taken part, to this morning, when only the Commission is represented. This must be more than a sign: the Commission has no intention of relinquishing this matter.
(FR) Madam President, Commissioner, I am pleased today that the 'Barcelona Process: Union for the Mediterranean' is at the top of the European agenda.
The Commission's analysis seems to be pertinent. Based on the acquis of the Euro-Mediterranean cooperation undertaken since 1995, it breathes new life into the process with a view to overcoming the existing gaps and shortcomings.
I am pleased, in this regard, that the objectives set out here are founded on the principles of parity and equality, which are at the heart of the proposed Union for the Mediterranean. The regional projects to be carried out will also make the Euromed partnership more visible and, above all, bring it closer to the citizens. It is in fact ownership by the people that will guarantee a strong partnership and greater regional cooperation in the Southern Mediterranean.
In pursuing this objective, the official role to be played by the Euro-Mediterranean Parliamentary Assembly will therefore be crucial. This Assembly will finally be recognised as a form of parliamentary support to the Euro-Mediterranean Partnership.
Finally, I would like to mention the governance of the project. Our objective must continue to be to strengthen the political relationships, share out the responsibilities, promote equality and increase the number of meetings between the Euro-Mediterranean partners. We must not dilute the political content of this project under the weight of an institutional mechanism that would certainly lead to inertia. We should also ensure that the project is truly efficient by setting up a North-South co-presidency, which would guarantee equality and shared responsibility, and a secretariat, which should be responsible for the governance of the Union for the Mediterranean and for monitoring the implementation of the specific projects.
The Union for the Mediterranean is a major step forward and, as you said, Commissioner, it will launch - I hope - a new era with our partners, for we share a common destiny.
(ES) Madam President, since there is life outside the European Parliament I imagine that some of us have the opportunity now and again to go to the cinema at the weekend.
I did so on Sunday past and I saw a film that I highly recommend, and I do not have any financial interests in its production or distribution: it is called The Yacoubian Building and it looks at the political, economic, social and cultural problems experienced by a large Mediterranean country, Egypt.
At no point in that film, which is almost two and a half hours long, is there any mention of the European Union, of our presence, of the Barcelona Process. Does that mean that the Barcelona Process does not exist, that it has not been successful? No, we must not confuse things. It has not been visible enough, but it has contained elements that have benefited the people and that have today become a point of reference for a different type of external policy based on cooperation and based on equality.
The Barcelona Process is the exact opposite of the historical relationship between Europe and the Southern Mediterranean. It is not a neo-colonial process, it is not a process of demands; it is a process of partnership, a process of association, and we must not forget that.
This process has not been able to change the major dynamics of the Mediterranean, but how could we expect to change in just over 10 years dynamics that have existed for hundreds of years? Nonetheless, it has succeeded in giving a new direction to some of these dynamics. We therefore need to strengthen it on a political and institutional level, through programmes, through funding. That is the Union for the Mediterranean.
The European Commission states this clearly in its communication and this Parliament is thus going to support the communication today and support what the vast majority of European governments want: more Barcelona Process, more Barcelona Process, more Barcelona Process. That is the Union for the Mediterranean: not more structures but the possibility of the people living a better life thanks to cooperation between equals.
I want to say that in that case the Euro-Mediterranean Parliamentary Assembly must be the legislative body that lends democratic legitimacy to this process. It is no coincidence that you, Mrs Rothe, a member of the Euro-Mediterranean Parliamentary Assembly, are chairing this sitting today.
Madam President, I thank all colleagues who have spoken and who have supported the Barcelona Process over many years. It is a wonderful concept and one that deserves to succeed. I particularly welcome President Pöttering's initiative in forming some structure inside this Parliament to push forward the Barcelona Process, and President Sarkozy's commitment to strengthening the process as well with different aspects.
This Monday, 9 June, marks the opening of the European Union Mediterranean University. Colleagues, I want you to note that date. We say that our success rests on dialogue, and the European Mediterranean Process should be exemplified by a successful university. I congratulate the Slovenian Presidency for offering the seat of the University, but I ask colleagues in all committees - and the Commission and the Council of Presidents - why has no budget been set aside for the University? Surely we should not rely on one single presidential State - in this case, Slovenia - in furthering the future of the University. If we want the University to succeed, we have to find a budget for the years ahead.
(ES) Madam President, the Mediterranean's history is much more profound than its geography. You do not need to come from that region to understand, as the Commissioner rightly pointed out, the major problems it faces: migration, mafias trafficking human beings, which unfortunately is not mentioned in the motion for a resolution, drugs, the economic gap between the two sides of the Mediterranean and, of course, radical Islamic fundamentalism, which is one of the greatest black holes in international politics.
Hence the importance of the situation in the Mediterranean for the stability and security of our own political project. We therefore welcome this Commission communication: we welcome its diligence, as it has rapidly fulfilled a European Council mandate; we welcome its realism, as it puts things into perspective; and we welcome its common sense, as it underlines additionality and the multilateral nature of the initiatives taking shape in this new initiative, aimed precisely at breathing new life into the Barcelona Process.
I want to point out, Madam President, that I do not agree with some of the criticisms that have been made during this debate. I believe that, when necessary, the European Union and the Commission give priority to the ideals over the figures and it is clear that in its external action the European Union always tries to defend the principles in which we believe. However, it is also true, Madam President, that we frequently have to move from the Beatitudes and grand principles to the accounting books in order to ensure credibility and realism, and move from words to actions in the policies we wish to promote.
Therefore, Madam President, it is very easy to criticise and propose initiatives, but those initiatives have to be assessed in relation to the financial resources that the Member States give the European Union to implement the policies appropriately. I thus believe, Madam President, that within the framework of the current financial perspective, we have what we have, and if we do not use those resources we will be unable to realise the ambitions that we are striving for as a European Union.
(FR) Madam President, ladies and gentlemen, the launch of what was at the time the Mediterranean Union gave rise to controversy and concerns both in Europe and among our Mediterranean partners.
This initiative clearly could not be a purely Franco-French or Euro-European initiative, nor the expression of a security-oriented vision of Euro-Mediterranean relations.
I therefore welcome the Commissioner's words this morning and the specific proposals put forward, which respond to some of our concerns. This common project must consist of collective dialogue, based on parity and co-management. However, the Euro-Mediterranean relationship is an asymmetric relationship that is both emotive and irrational. It is obviously asymmetric when it comes to trade: both North-South trade and South-South trade. We therefore need to look at whether or not a free trade zone should be set up in 2010. It is irrational because it is based on relations linked to a history that is often painful and complicated, and that is today magnified by what certain conservatives want, namely the clash of civilisations, a confrontation between the Western bloc and the Eastern bloc.
Consequently, if had to take decisions, the first would be to look at this Euro-Mediterranean relationship dispassionately and rationally. We must be rational in terms of strengthening the role of the parliaments, notably the role of the EMPA; we must be rational in terms of our proposals on good governance; we must be rational in terms of the aid that can be provided from a South-South perspective; we must be rational, too, when it comes to the free movement of people and the Israel-Palestine issue. We also need to be dispassionate because if we cannot we will not create this area of peace and we will not prevent this clash of civilisations that some people desire.
Madam President, the new impetus given to the Barcelona Process Mediterranean Union has been well presented by Commissioner Ferrero-Waldner and previous speakers. The ideas of Barcelona are now even more pertinent than ever. The prosperity gap between the European Union and most Mediterranean countries has unfortunately increased. Gradual free trade with the European Union has not attracted the domestic and foreign investment needed to boost the standard of living of our Mediterranean partners.
A lot will depend now on the success of the new projects proposed, which must be visible and tangible to ordinary citizens on both sides of the Mediterranean, and affect and attract the interest of the private sector: projects dealing with topics such as civil protection, the effects of climate change, drought and the lack of water, forest fires, the de-pollution of the Mediterranean Sea, and the development of technology to make the best use of solar energy for the benefit of both sides of the Mediterranean.
Common projects for all Mediterranean countries, north and south, are one of the keys to success. The issues of migration, social integration, justice and security are also of mutual benefit and visibility. Let us not forget that our partners are now transit countries for the waves of migration from sub-Saharan Africa.
The question of funds, particularly with a more ambitious project such as this one, remains open. The more tangible and visible the benefits of this project, the more willing the Member States will be to provide funds.
(DE) Mr President, Commissioner, I would like to congratulate President Sarkozy for once, albeit reluctantly, at this juncture. With the rumpus that he has created over EU-Mediterranean relations, he has actually managed to give the Barcelona Process, which has existed since 1995, the higher profile and visibility that it deserves, and has unleashed a new debate about our neighbouring region to the South.
Looking at the outcomes, however, it is clear that Mr Sarkozy's original idea, launched in February 2007, has failed on three counts. Firstly, a possible alternative to EU accession for Turkey was effectively banished by Spain and Italy with the declaration adopted in Rome in December 2007. Then Chancellor Merkel ensured that EU-Mediterranean relations would be developed further within the existing EU structures. Finally, the Commission has now applied the brakes to Mr Sarkozy's ambitious plans for the secretariat and leadership structure of the project. It is apparent, in other words, that go-it-alone approaches by Mr Sarkozy will not be tolerated in the European Union.
(MT) We needed this new beginning; we needed this new energy for the Mediterranean policy that is so important for the Mediterranean as well as for Europe. Perhaps the biggest flaw in the Barcelona Process was that our neighbouring countries in the central Mediterranean always felt that this was a European process that was imposed on them and there was not enough of a sense of equality and a sense of membership. At the summit on 13 July we need to ensure that we are building this new Union for the Mediterranean project on the basis of true membership and true equality. We should build it on structures that are separate and not impose our prospects on others. This naturally means that there are obligations as well as rights on both sides, not just on one side. We welcome this proposal with a mixture of scepticism and at the same time hope. I hope that hope will triumph over scepticism.
(PT) The Barcelona Process exists only because a series of central European policy issues are affected by our relationship with the South. Energy, the fight against terrorism, demography and immigration, economic development and the fight against crime are some of these issues. However, we must recognise that the Barcelona Process has not in itself been a success.
Europe's big success has in fact been to promote reforms in candidate countries. However, the countries on the southern shores of the Mediterranean cannot join the European Union but are, in some cases, our most problematic neighbours. Therefore, the question is how we must change our strategy to relaunch the process so that the new Union for the Mediterranean is not just another fine idea.
Do we believe that the way forward is support for specific investments within the framework of truly open markets? Do we believe in the broadest possible access to Community recovery instruments? Do we defend the idea of the amount of aid depending on the quality of the reforms to be undertaken? I believe so, because the Mediterranean's problems are also our problems. We must bear in mind that, if we fail to understand what has gone wrong in Barcelona, we will be unable to introduce a new dynamic into the relationship with our southern partners.
(FR) Mr President, I would like to ask the Commissioner, Mrs Ferrero-Waldner, not to look on this Barcelona Process as a mere economic process. When Europe needs energy, it turns to Africa to benefit from its sun and sand. Is that not a little too little? Should we not be implementing this process through work in the field of culture? We will be dealing with countries that are very diverse, proud countries, countries that have a history and a great culture. Should we not be making efforts to improve social cohesion through in-depth cultural work?
Not a single document refers to the Anna Lindt Foundation, which for some years now has been striving to promote cooperation. I would also be very keen to see further progress, too, on the proposed Euro-Arab university.
(BG) Mr. President, Mme Commissioner, The issue related to the establishment of a Black Sea Union is of strategic significance. This is a process for joint future development concerning not only the increased influence of the European Union and economic cooperation, but also goodneighbourliness.
The Mediterranean region with its rich cultural and historical layers and modern political and economic influence is particularly important. I view this as a process, a step towards a more global role of the EU as a whole rather than of any single country.
At the same time, the Mediterranean axis in the development of the EU policies should be linked to the Eastern dimension of the EU strategic projects. The Black Sea areas has always been linked to the Mediterranean and thus both should be comparable and put on equal footing today.
This is the only way for us to achieve new efficiency, greater influence of the European Union's policies and values. It will lead to new added value of the EU policies.
Mr President, I would say to the Commissioner that planning to build motorways will not solve the serious problems facing the Mediterranean area, unless she is intent on convincing President Sarkozy to build a six-lane motorway linking France with Turkey!
Commissioner, I was disappointed with your introductory speech, because you did not address some of the major political problems in the Mediterranean. I refer, for example, to the occupation by Israel of land belonging to the Palestinians; to the occupation of Cyprus by Turkey; and to the continuing colonisation, in this the 21st century, of part of Morocco by Spain, which has two colonies in Morocco, and to Britain's two colonies in Cyprus and - I understand - one colony in Spain.
Unless you address those serious issues, we will not be able to turn the theoretical plans for a Mediterranean Union into a reality.
(PL) Mr President, Europe really does breathe through two lungs. One of these lungs is the Mediterranean dimension we are currently debating. The other is the Eastern dimension, which includes countries sharing some of their borders with Poland. By way of example I could name Ukraine, Belarus and Russia. The Eastern dimension also includes countries in the Caucasus, such as Georgia and Armenia.
It is right and proper that today, 13 years after Barcelona, we should be devoting so much time to the vital Mediterranean dimension of our European policy. It should be emphasised, however, that this is only part of a greater whole. The policy on the countries of the Mediterranean Basin is necessary and needs to be renewed, but it is only one element of the European Union's broader foreign policy. Our policy towards future members of the European Union should be a very important part of the latter. To put it plainly, I do not believe that any of the Mediterranean countries we are today discussing will join the Union. Ukraine, Georgia and Armenia are, however, bound to become Members.
(FR) Mr President, Commissioner, as far as I am concerned, it takes two to tango. What I want to know is whether there is really enough interest on the other side of the Mediterranean. When we see today the dance the French Government is having to perform to actually bring the Mediterranean heads of state together, to get them to come to Paris on 13 July, I wonder if there is really the same commitment on the other side.
I want to tell you that your revisited project is extremely interesting. The European Union was built after the war on the basis of coal and steel. If we are proposing to our partners that we build a project for the 21st century, based on climate change, on renewable energy, on the restoration of a Mediterranean environment that has been completely ruined, then yes, we can support this project. However, where is the consistency, Commissioner? What can we say to this solo by Mr Sarkozy, who even today, before his presidency, is urging Algeria to sign an agreement on the establishment of a nuclear plant? I think that that is a clear example of the contradiction that perhaps exists between the Council and the Commission.
(IT) Mr President, ladies and gentlemen, Mr Matsakis is quite right: I agree with much of what he said. There have always been difficulties and problems for the states bordering the mare nostrum, as it was called 2000 years ago.
However, what Mr Watson, Chairman of the Liberal Group, said is also true in my opinion: we must learn to give as well as take. I would therefore call upon Italy's new government under Prime Minister Berlusconi to heed the pleas and entreaties of Colonel Gaddafi, whom we were very eager to please at the time of the Bulgarian nurses affair, ignoring everything that lay behind it. He has repeatedly requested Italy to build a motorway in his country. A motorway will benefit not just President Gaddafi but all the inhabitants of North Africa, so we will be showing our good will and doing something positive for the Mediterranean as a whole.
(PL) Mr President, the Mediterranean Basin and the Middle East are strategically important regions from the European Union's point of view. It is abundantly clear that an area of peace and economic stability based on the principles of democracy, solidarity and cooperation must be created if we are to rise to common challenges. It is also necessary to revive and develop the Barcelona Process, so as to establish a strong partnership in the area of foreign and security policy with a view to combating terrorism.
The Euro-Mediterranean Partnership cannot focus exclusively on issues pertaining to the economy and trade, however. It should be accompanied by strengthened regional cooperation, closer social integration and by cooperation in the area of protection of the natural environment. In addition, we should emphasise the need to strengthen policies aimed at increasing the role of women in Mediterranean societies, by promoting gender equality. Respect for customs and traditions must not infringe the fundamental rights of women.
In conclusion, I should like to welcome the Commission's proposal on the Euro-Mediterranean Parliamentary Assembly. The role and democratic legitimacy of the latter should be reinforced.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, I will continue in French. Perhaps Mr Schulz does not agree, but I believe that President Sarkozy provided the impulse for the Union for the Mediterranean. That is why I think that for once I am nevertheless going to continue to speak in that language.
First of all, I see, ladies and gentlemen, that this debate or this matter has provoked strong reactions. Everyone has something to say on the issue and that is extremely important. It is true, as far as I am concerned, that peace could perhaps hang in the balance in the Mediterranean. It is also true that there is still a gap between the two shores: it is shrinking but it is still there. We must take account of the progress that has been made: macro-economic stability, lower inflation, greatly improved human rights. Naturally, there is still a great deal to be done. On the one hand, reforms are badly needed and these reforms must be more rapid and more comprehensive. In addition, the issue of trade and investment is vital. I do not agree with Mr Wurtz that the Barcelona Process is dead. No, as I have always said, it has been very difficult to implement it because of the existing political problems, and that is true. When there was discussion of the political problems, as we know, it was about the Barcelona Process. Unfortunately, these problems will remain even if we try to overcome these issues with very specific projects, which is something I support. I therefore believe that this idea is a good idea and I think that we have renewed it through a pragmatic and concrete approach that is, of course, fully inclusive.
As regards free trade and the free trade agreements, ladies and gentlemen, I must point out that as a result of the excessively long transition periods, 2010 is the first year in which we will be able to implement these agreements. In fact, we still do not have any free trade agreements. As far as agriculture is concerned, we are in the middle of negotiations but it is very complicated, for the other side too, because it involved not just giving, but also receiving. These negotiations are always difficult. Free trade agreements with Tunisia and Israel will enter into force in 2010. A similar agreement with Morocco is being finalised, but considerable efforts are still needed. The last country concerned will be Egypt. You can thus see that things are moving very slowly, and that is not because of the process; it is because of the countries themselves, which do not wish to move any faster. That is important to point out. In spite of everything, this new idea is a good idea, an opportunity, and I hope that the partners are going to make use of it. It is true, too, Mrs Isler-Béguin, that the partners clearly have to want to dance. That is why the Commission spoke with each of them to ensure that its proposals reflected their concerns and their point of view.
When it comes to human rights, ladies and gentlemen, I must point out that I myself would not have done anything if there had been no human rights. However, the Barcelona Process remains; that is the idea. The institutions are also involved. In principle, the institutions play a role, and that applies to the Anna Lindt Foundation, too. Of course, the Anna Lindt Foundation is present, and with a new presidency and a new director these aspects should be further enhanced. These things are not lost. The Neighbourhood Policy that I mentioned, which is a bilateral policy, also remains of course, because through its action plans it is genuinely trying to strengthen and promote the reforms. Do not think, therefore, that it is not involved. That is the real value added of the projects that we have actually implemented and emphasised.
As regards the Euro-Mediterranean University in Portorož, I think first of all that it is an excellent idea by the Slovenian Presidency. I am personally going to attend its inauguration; I have been invited to it and I fully intend to be there.
As regards funding, first and foremost, since it is a Slovenian idea, it is only natural that Slovenia must also make a contribution to it, which it will do to the tune of EUR 1 million. I have also been asked for a contribution, which is why I have tried to find something among funds that, in principle, are already allocated. That is far from easy. I have found EUR 1 million, which I am going to add to this project. However, there are other instruments and I have informed the presidency of them. Firstly, there are the Structural Funds and Cohesion Fund, which simply need to be re-distributed in Slovenia, and secondly, there are the funds for research and education. Thus there are funds available. In addition, you are of course all aware of the Erasmus grants, which are still applicable. That is something new that we are going to strengthen.
I would like to talk briefly about culture, Madam. I think that someone mentioned that Robert Schuman once said that if we were to start building the European Union again, we should start with culture. That is true, but while there is so much poverty, so much illiteracy, etc., we have to do other things, too, and I can repeat what I said in relation to human rights: all the culture programmes remain in place and there is quite a number of them.
Finally, I will say a brief word on the secretariat because that was a very precise question. In the light of the different views expressed, we concluded that, as indicated in our communication, the secretariat should be asked to perform the role of making proposals for joint initiatives, which would then be adopted by political bodies, and ensuring the necessary follow-up of project-related decisions taken by the heads of state or government. The secretariat could also have a separate legal personality with an autonomous status. The detailed modalities have yet to be clarified.
I will conclude with a few words on the nuclear issue. Madam, the Memorandum of Understanding that our President signed with the IAEA, the International Atomic Energy Agency in Vienna, relates to safety and security. I personally support it and I think that everyone should because we cannot choose what energy sources the countries use. Each country has the right, as you said, to have some reservations about nuclear energy, and you know that we ourselves do. However, the countries must at least have the opportunity to do as they wish. As such, safety and security are crucial, and those are the issues dealt with by the Memorandum.
I apologise, Mr President, but as I said at the beginning, this debate has provoked strong reactions.
To conclude this debate I have received six motions for a resolution1 tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place at 11 a.m.
Written statements (Rule 142)
in writing. - It is a pleasure to hear statements from the Council and the Commission regarding the Barcelona Process and the proposal for a Union for the Mediterranean. The latter is to be initiated on 13 July in Paris during the French Presidency.
The Government of Malta has issued a position paper on the said statements. I fully agree with the proposals being made regarding the Union for the Mediterranean. As it is important not to duplicate efforts and energies, the suggestion relating to maritime activities is laudable.
Malta has offered to host a secretariat to overview the implementation of such proposals and I fully endorse this offer, not only because of the unique geographical position of the island in the Mediterranean but also because we have the infrastructure, personnel and experience to host such an institute.
To conclude, I would like to mention that, just over thirty years ago, it was a Labour Government that managed to bring world attention to the importance of the Mediterranean and the necessity of collaboration between the countries bordering the Northern and Southern shores of this sea.
in writing. - (IT) I welcome the establishment of the Union for the Mediterranean, which will help to improve and intensify relations with our Mediterranean partners and will promote mutual awareness, growth, employment and training in the EU and the 12 non-European countries concerned.
Promoting peace and democracy, immigration controls, economic relations and raw materials supplies: these have historically been the key points of my country's neighbourhood policy with the Mediterranean countries. Bettino Craxi was a pioneer in this regard.
The Union for the Mediterranean will help to facilitate the completion of cross-border projects that are important for the entire area, serving to improve the motorways of the seas, combat marine pollution, improve civil protection, create a better-integrated energy market and develop new renewable technologies.
The Union for the Mediterranean must contribute to promoting democracy and resolving the conflicts that are still destabilising the Middle East and the Western Sahara, with assistance from the Euromed Parliamentary Assembly, which must be fully involved.